84061: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12625: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84061


Short Caption:NEVAREZ, M.D. VS. DIST. CT. (DOSS)Court:Supreme Court


Related Case(s):84566


Lower Court Case(s):Clark Co. - Eighth Judicial District - A831751Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerChristopher M. Nevarez, M.D.Alissa N. Bestick
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestAngela Elizabeth JonesBruce Jamison
							(Jamison & Associates, PLLC)
						Christopher R. McCullough
							(McCullough & Associates, Ltd.)
						


Real Party in InterestEstate of Wes DossBruce Jamison
							(Jamison & Associates, PLLC)
						Christopher R. McCullough
							(McCullough & Associates, Ltd.)
						


Real Party in InterestHye Chong DossBruce Jamison
							(Jamison & Associates, PLLC)
						Christopher R. McCullough
							(McCullough & Associates, Ltd.)
						


Real Party in InterestVictoria Suzanne DossBruce Jamison
							(Jamison & Associates, PLLC)
						Christopher R. McCullough
							(McCullough & Associates, Ltd.)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


05/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/11/2022Filing FeeFiling fee paid. E-Payment $250.00 from Keith A. Weaver. (SC)


01/11/2022Petition/WritFiled Petition for Writ of Mandamus Regarding Motion to Dismiss. (SC)22-01150




01/11/2022AppendixFiled Appendix to Petition for Writ. (SC)22-01151




04/21/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." RP/JH/LS. (SC)22-12625





Combined Case View